DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 04/27/2021. Claim 1 is amended, claims 4, 11 and 18 have been canceled and claims 1-3, 5-10, 12-17 and 19-20 remain pending.

Response to Arguments
35 U.S.C. 112(f): Claim Interpretation
In response to amendment to claim 1 modifying the claimed modules with a structurally known modifier “a processor”, the indicated limitations per claims 1-3 are no longer subject to 35 U.S.C. 112(f) claim interpretation invocation requirement and the scope of all the pending claims is interpreted based on the BRI of their respective limitations and each claim as a whole in light of the specification.

Rejection under 35 U.S.C. 112(a):
Per the respective 112(a) rejection of claim 2, following the withdrawal of 35 U.S.C. 112(f) claim interpretation in response to amendments, “identifying a likelihood of performing the one or more future tasks” is now “broadly” interpreted in light of the specification, i.e., the predictive analysis of the future tasks. As such, the respective 112(a) rejection is herein withdrawn.

Rejection under 35 U.S.C. 112(b):

“The term likelihood is defined to mean "the chance that something will happen : probability". (See https://www.merriam-webster.com/dictionary/likelihood". Thus, likelihood and probability are synonymous” – Applicant’s Remarks, filed 12/13/2020.

The “alleged” clarity and propriety of the term “likelihood” in the context of applicant’s invention is not persuasive. Please see the 112(b) rejection below for details. This subject was further elaborated on during the interview.

Rejections under 35 U.S.C. 103
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 

Applicant argues “AGARWAL does not disclose suggest, "retrieving, by the statistical learning module, and from the blockchain, one or more of resources and subcontracts required to perform the one or more future tasks" and "selecting, by the statistical learning module, and from the blockchain, access control specifications required to access the one or more resources and the subcontracts", as recited by claim 1” – Remarks: pages 12-13.

Examiner respectfully disagrees.

 “In response to receiving the signal for requesting the information on the electronic device 2000, the server 2020 may obtain or generate the information on the electronic device 2000.  In various embodiments, the information on the electronic device 2000 obtained by the server 2020 may include information for identifying the token specified for the electronic device 2000 among the plurality of tokens in the external device 2010-K” – equivalent to “retrieving, by a processor of the statistical learning module, and from the blockchain, one or more of resources and subcontracts required to perform the one or more future tasks”. It further discloses “In various embodiments, the information on the electronic device 2000 obtained by the server 2020 may include information regarding at least one external device expected to be accessed by the electronic device 2000. In various embodiments, the at least one external device may be identified, among the plurality of external devices 2010-1 to 2010-N, based at least in part on the authority of the electronic device 2000 associated with the system.  In various embodiments, the at least one external device may be identified, among the plurality of external devices 2010-1 to 2010-N, based at least in part on a geographical location relationship between the external device 2010-K and each of remaining external devices” - Equivalent to “selecting, by a processor of the statistical learning module, from the blockchain, access control specifications required to access the one or more resources and the subcontracts”.



Examiner respectfully disagrees.
1) In a prior art disclosing multiple advantages, i.e., embodiments, one embodiment may well be modified over another embodiment, and 2) The respective 103 rejection is not relying on “common knowledge” because an explicit motivation to combine elements of Agarwal comes from the disclosure of Agarwal as it has been cited. One of the KSR rationales supporting 35 U.S.C. 103 rejection, i.e., conclusion of an obviousness, is in fact “[c]ombining prior art elements according to known methods to yield predictable results” – MPEP: 2141, Section III. 

In response to applicant’s argument regarding the application of “Markov Model”, Remarks: page 17, please see the above response to applicant’s first argument, per maintained rejection of record under 35 U.S.C. 103, as well as, the Office’s response to the argued 112(b) rejection of record. 

Examiner’s Note
An interview was initiated to discuss the maintained 103 and 112(b) rejections of record. Please see the attached summary.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The instant proposed objection for allowability is based on an assumption of obviating all remaining formal and informal issues. An option to overcome the 112(b) rejection of claim 2 and to satisfy “definiteness” requirement has been proposed (please see the attached interview summary). Due to the indefiniteness of claim 2, the right is herein reserved to reconsider the scope as the result of any amendment when negotiations are resumed. Therefore, precise reasons for allowance will be furnished at a time when all issues have been resolved and a Notice of Allowability is due for processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In this light, propriety of the term “likelihood” equivalent to “probability” is not clear and the limitation is construed as indefinite because it fails to particularly point out and distinctly claim the metes and bonds of the invention in light of the specification. In other words, since an alternative interpretation is equally feasible and appears to be more aligned with the instant disclosure as it is understood by the Office, further clarification on the record is required.
In said alternative interpretation, the predictive analysis identifies that performing the one or more future tasks is rather likely.

For examination and per applicant’s persistence on the record, “a likelihood” is interpreted as equivalent to “a probability”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, US2018/0302222 A1.


identifying, by a processor of a statistical learning module, one or more future tasks to be performed by a user device associated with a user profile based on a predictive analysis of a smart contract stored in a blockchain, the smart contract comprising user profile identification data associated with the user profile (The user 250 with user device 701 is registered with an enrollment certificate authority 801.  Regarding pre-generated tokens, multiple IoT tokens are generated by the token generator 304 for user devices present in any of the zones A, B and C… The token validator 302 validates the IoT token based on information available on the blockchain by triggering a smart contract 803.  The smart contract 803 is a set of instructions that is stored in the memory 330 and interacts with various components of the blockchain 202 and a Trie model of the paths taken by the user 250.  The smart contract 803 verifies parameters like user permission levels obtained from a world state database 802, legitimate transaction trails before allowing the IoT token to be validated – Agarwal: par. 0093-0094 – Note: wherein the world-state database is configured with the user-specific or the device-specific information – par. 0157); 
retrieving, by a processor of the statistical learning module, and from the blockchain, one or more of resources and subcontracts required to perform the one or more future tasks (In response to receiving the signal for requesting the information on the electronic device 2000, the server 2020 may obtain or generate the information on the electronic device 2000.  In various embodiments, the information on the electronic device 2000 obtained by the server 2020 may include information for identifying the token specified for the electronic device 2000 among the plurality of tokens in the external device 2010-K – Agrawal: par. 0136); and
selecting, by a processor of the statistical learning module, from the blockchain, access control specifications required to access the one or more resources and the subcontracts (In various embodiments, the information on the electronic device 2000 obtained by the server 2020 may include information regarding at least one external device expected to be accessed by the electronic device 2000. In various embodiments, the at least one external device may be identified, among the plurality of external devices 2010-1 to 2010-N, based at least in part on the authority of the electronic device 2000 associated with the system.  In various embodiments, the at least one external device may be identified, among the plurality of external devices 2010-1 to 2010-N, based at least in part on a geographical location relationship between the external device 2010-K and each of remaining external devices – Agrawal: par. 0136);
generating, by a processor of the statistical learning module, one or more tokens associated with the user profile, wherein the one or more tokens comprise access rights for the user device to perform the one or more future tasks (The IoT token is dynamically allocated based on the sequence of transaction blocks in the blockchain 202.  The node 206B validates the IoT token based on information available in the blockchain 202.  The node 206A allows the transaction based on a successful validation of the IoT token.  The node 206A further updates the IoT token of the device of the user 250… An IoT token provided by the electronic device or provided through password/biometric authentication is validated by the home the user 250 can enter the house and further IoT tokens based on future transactions that the electronic device can have with any of the nodes in the IoT network 220.  Potential transactions include activating a lighting system in the house, activating a thermostat to maintain a specific temperature in the house and the like  – Agarwal: par. 0062 and 0064 – Note: wherein “Generating updated IoT tokens by the node 206A includes predicting future transaction trails associated with the user 250 in the blockchain.  Access requests to each of the nodes in any of the zones A, B and C includes the aforementioned methods – par. 0065); and 
sending, by a processor of the statistical learning module, the one or more future tasks and storing the one or more tokens to the blockchain (The transaction and the updated IoT token is added to the blockchain after consensus among all the nodes in the IoT network 220, linked to the blockchain 202.  The transaction and updated IoT token are added to the blockchain 202 using any or a combination of crypto-token protocol, a light cryptographic consensus protocol and a variable cryptographic consensus protocol – Agrawal: par. 0062).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal in view of Agrawal to include generating, by a processor of the statistical learning module, one or more tokens associated with the user profile, wherein the one or more tokens comprise access rights for the user device to perform the one or more future tasks; and sending, by a processor of the statistical learning module, the one or more future tasks and storing the one or more tokens to the blockchain.
One of ordinary skill in the art would have been motivated because it would allow to “predicting future transaction trails associated with the user 250 in the blockchain”, wherein  – Agarwal: par. 0065-0066.

Per claim 8, it recites a system, comprising: 
a memory storing one or more instructions (Referring to FIG. 3A, the apparatus is shown to be that of a node 206.  The node 206 includes an access controller 310, a processor 320 and a memory 330.  The access controller 310 includes a query controller 301, a token validator 302, a transaction predictor 303, a token generator 304, a consensus module 306 and a data analytics engine 307 – Agrawal: par. 0069); and 
a hardware implemented computing node (Note: node 206, Fig. 3A and par. 0069) configured to execute the one or more instructions to perform the method steps as recited in claim 1. 
Therefore, claim 8 is rejected based on the same analysis and motivation set forth in the rejection of claim 1 above. 

Per claim 15, it recites a non-transitory computer readable storage medium configured to store one or more instructions that when executed by a processor (Note: Fig. 3A – the access controller 310 and par. 0013) cause the processor to perform the method steps as recited in claim 1.  
Therefore, claim 15 is rejected based on the same analysis and same motivation as set forth in the rejection of claim 1 above.


identifying a likelihood of performing the one or more future tasks based on one or more of previous tasks identified, user profile preferences, a recent user calendar event, and user profile social media information (Referring to FIG. 12, a system 1200 includes a most probable transaction trail of a user device among zones Z1, Z2, Z3, Z4 and Z5 of the IoT network 220.  The transaction predictor 303 uses Markov models to determine the probability of future transaction trails.  As illustrated in FIG. 12, the probability of the user device 701 transitioning to the zone Z4 is 0.755– Agrawal: par. 0105).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal in view of Agrawal to include identifying a likelihood of performing the one or more future tasks based on one or more of previous tasks identified, user profile preferences, a recent user calendar event, and user profile social media information.
One of ordinary skill in the art would have been motivated because it would allow to update “a probability matrix based on the added transaction to determine future transaction trails of the user device” – Agrawal: par. 0107.

Per claims 5, 12 and 19, Agrawal discloses features of claims 1, 8 and 15, further comprising: 
identifying one or more task and token pairs from the blockchain ( The token validator 302 validates the IoT token based on information available on the blockchain by triggering a  In some embodiments, permissions pertaining access to a zone can also be determined.  The transaction predictor 303 or a transaction certificate authority 804 determines the next possible transactions and provides the user device 701 with the corresponding IoT tokens – Agrawal: par. 0093-0094); and 
selecting the one or more task and token pairs based on an optimization objective associated with the one or more future tasks (Since, transactions take time to be added into the blockchain 202, some analytics are run to decide which transactions are of higher priority based on criticality.  Therefore, the data analytics engine 307 uses the data from the blockchain and the Hyperledger.TM.  framework and performs certain tasks such as but not limited to fault detection and priority based transaction addition in the blockchain 202 – Agrawal: par. 0094).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal in view of Agrawal to include selecting the one or more task and token pairs based on an optimization objective associated with the one or more future tasks.
One of ordinary skill in the art would have been motivated because it would allow “to decide which transactions are of higher priority based on criticality” – Agrawal: par. 0116.

2.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, US2018/0302222 A1 in view of Wang, US2019/0268332A1.

Per claims 6-7, 13-14 and 20, Agrawal discloses features of claims 5, 12 and 19.

applying the one or more task and token pairs to perform the one or more future tasks (step 1 includes an entity that has previously authenticated with first banking entity 406, desiring to conduct a transaction within the merchant entity 410.  For example, the entity may desire to lease access to IoT device 430 or an application configured to run on IoT device 428.  In response to the entity initiating the transaction, the merchant entity registrar 418 may identify that the entity is unknown within federated block chain 436 and request or query the trust management system 402, via processing network registrar 412, to verify the entity. [0085] At step 2, the trust management system 402 and processing network registrar 412 may identify the appropriate member (first banking entity 406) - Wang: par. 0084 and 0085 – Note: associating token types with transactions based on context as described in par. 0032: “When each token type is provided and/or requested during a transaction, the registrar may utilize a different set of policies that indicate a number and/or a type of signatures, biometric matching, etc., before a transaction can be authenticated.  Entities may utilize the context aware model to provide an appropriate token type for use in a particular context, environment, and transaction thus providing for a more secure and efficient transaction authentication process”);
configuring one or more sensors as a service point associated with the one or more future tasks (the processing network registrar 412 may maintain and update a mapping of entities, members that have verified (signed) for the entities, and location information (canonical addresses) for communicating with the members.  In embodiments, the identification and verification of the transaction started at step 1 will be transmitted to the first banking entity Wang: par. 0085); 
Agrawal discloses storing service point data associated with the service point in the blockchain (The consensus module 306 utilizes one of a crypto-token protocol, a light cryptographic consensus protocol and a variable cryptographic consensus protocol, consensus is achieved, thereby adding the transaction and the updated IoT token 418 to the blockchain 202 – Agrawal: par. 0080); and 
Wang discloses verifying the one or more task and token pairs at the service point by authenticating a device via the one or more sensors (The first banking entity 406 and first banking entity registrar 414 may be configured to analyze the token and biometric information associated with the token to verify the entity and the corresponding user device - Wang: par. 0085).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal further in view of Wang to include applying the one or more task and token pairs to perform the one or more future tasks; configuring one or more sensors as a service point associated with the one or more future tasks; storing service point data associated with the service point in the blockchain; and verifying the one or more task and token pairs at the service point by authenticating a device via the one or more sensors.
“perform clearance and settlement for the transaction conducted within the federated block chain” – Wang: par. 0086.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Padmanabhan (US2019/0236559A1) discloses a machine learning-based software agent may be built into the blockchain platform, blockchain platform host, cloud computing environment platform, an application server or cluster of servers in a cloud computing services platform, for example, as a layer of artificial intelligence that delivers predictions and recommendations based on various selected factors, such as business processes and consortium data. This layer of artificial intelligence may use insights to automate selection of one of a number of consensus protocol types to use in committing the block or transaction therein to the blockchain based on the specified transaction type.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434                                                                                                                                                                                            /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434